July 17, 1909. The opinion of the Court was delivered by
The defendant was indicted for violation of the dispensary law. The jury rendered a verdict of guilty, whereupon his Honor, the presiding Judge, imposed sentence upon him, and he appealed.
The appellant abandoned all his exceptions, except the third, which is as follows: "That his Honor abused his discretion in not continuing the case, for the reason that the defendant was in the military service of the United States, on special detail, by command of his superior officers."
The following statement appears in the record: "It is agreed that the defendant was a duly enlisted member of the Second Regiment Infantry, N.G.S.C., and when the case was tried was on duty with his regiment, at Charleston, S.C." *Page 194 
But it nowhere appears in the record that there was a motion for a continuance on that ground.
It is the judgment of this Court, that the judgment of the Circuit Court be affirmed.